Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  September 27, 2018                                                                                   Stephen J. Markman,
                                                                                                                 Chief Justice

                                                                                                            Brian K. Zahra
                                                                                                    Bridget M. McCormack
  152934(74)                                                                                              David F. Viviano
                                                                                                      Richard H. Bernstein
                                                                                                           Kurtis T. Wilder
                                                                                                     Elizabeth T. Clement,
  PEOPLE OF THE STATE OF MICHIGAN,                                                                                    Justices
            Plaintiff-Appellee,
                                                                    SC: 152934
  v                                                                 COA: 321806
                                                                    Saginaw CC: 13-039031-FC
  ERIC LAMONTEE BECK,
             Defendant-Appellant.
  _________________________________________/

         On order of the Chief Justice, the motion of plaintiff-appellee to file a sur-reply is
  GRANTED. The sur-reply will be accepted for filing if submitted on or before October
  11, 2018.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                                September 27, 2018

                                                                               Clerk